 

[logo.jpg] 

  

EXHIBIT 10.4

CITIZENS & NORTHERN CORPORATION

1995 STOCK INCENTIVE PLAN (As Amended)

 

RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT dated as of the 4th day of January, 2012, by and
between Citizens & Northern Corporation (the "Corporation") and «name», an
employee of the Corporation or of a subsidiary (the "Recipient").

 

Pursuant to the Citizens & Northern Corporation 1995 Stock Incentive Plan (the
"Plan"), as amended, the Compensation Committee of the Board of Directors (the
"Committee") has determined that the Recipient is to be granted, on the terms
and conditions set forth herein, «Restricted_Shares» Restricted Shares of the
Corporation's common stock and hereby grants such Restricted Shares. It is
intended that the Restricted Shares qualify as an "Incentive Stock Option"
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code").

 

  1. Number of Shares and Price. Restricted Stock shall consist of shares of
Stock that will be acquired by and issued to the Recipient at a designated time
approved by the board of directors, for no purchase price, and under and subject
to such transfer, forfeiture and other restrictions, conditions or terms as
shall be determined by the Committee, including but not limited to prohibitions
against transfer and substantial risks of forfeiture within the meaning of
Section 83 of the Code,         2. Rights of Recipient. Except as otherwise
provided in the Plan or the Restricted Stock Agreement, a Recipient of shares of
Restricted Stock shall have all the rights as does a holder of Stock, including
without limitation the right to vote such shares and receive dividends with
respect thereto; however, during the time period of any restrictions, conditions
or terms applicable to such Restricted Stock, the shares thereof and the right
to vote the same and receive dividends thereon shall not be sold, assigned,
transferred, exchanged, pledged, hypothecated, encumbered or otherwise disposed
of except as permitted by the Plan or the Restricted Stock Agreement. Cash
dividends shall be paid out and shall not participate in Dividend Reinvestment.
Stock dividends resulting in whole shares shall be added to the shares held in
the Restricted Account and shall be distributed to the Recipient with subsequent
distributions of any Award for which they accrued. Partial shares that result
from any stock dividend shall be paid to the Recipient in cash at the time of
the payment of the stock dividend. If the Restricted Shares expire prior to the
satisfaction of performance standards set forth in section 4 or due to
forfeiture as set forth in section 5, all shares accrued by virtue of stock
dividends shall be forfeited.         3. Holding of Restricted Shares. Each
certificate for shares of Restricted Stock shall be deposited with the Secretary
of the Corporation, or the office thereof, and shall bear a legend in
substantially the following form and content:           This Certificate and the
shares of Stock hereby represented are subject to the provisions of the
Corporation’s Stock Incentive Plan and a certain agreement entered into between
the owner and the Corporation pursuant to said Plan.  The release of the
Certificate and the shares of Stock hereby represented from such provision shall
occur only as provided by said Plan and Agreement, a copy of which are on file
in the office of the Secretary of the Corporation.           Upon the lapse or
satisfaction of the restrictions, conditions and terms applicable to such
Restricted Stock, a certificate for the shares of Stock free thereof with such
legend shall be issued to the Recipient.         4. Release and Lapse of
Restricted Shares. One-third of the total shares will be distributed on the
anniversary date of this award based on the Recipient’s satisfactory performance
of his or her job and the Corporation’s attainment of an earnings-based
performance standard. For the first year of this award, the performance standard
will be based on achieving 100% or more of the Return on Equity of a defined
peer group of bank holding companies, herein defined (adjusting for the
difference between the Corporation’s and the peer group’s equity to asset
ratios), for the four consecutive calendar quarters ending with the third
quarter of each calendar year following the Award Date, until all Restricted
Shares awarded herewith are distributed. If all the Restricted Shares awarded by
this agreement are not distributed within the ten (10) year period following the
date of this Agreement, they shall expire and revert back to the Corporation. No
partial shares may be released, thus an amount equal to the next whole share
amount will be released subject to the specified performance criteria at each
anniversary. The shares released may be in certificate form, or may be directed
to be held in a custodial account designated by the Recipient. The peer group
consists of banks headquartered in Pennsylvania with total assets of $500
million to $1.3 billion with the addition of Chemung Financial Corporation in
Elmira, NY.

 

 

 

 

 

    The Committee reserves the right to change the composition of the peer
group, as well as the method of evaluating the Corporation’s earnings
performance as compared to the peer group, based on mergers or acquisitions
involving members of the peer group, changes in size of the Corporation or
members of the peer group, or other factors deemed appropriate by the Committee.
        5. Terms of Forfeiture. If a Recipient’s employment with the
Corporation, or a subsidiary, ceases for any reason prior to the lapse of the
restrictions, conditions or terms applicable to his or her Restricted Stock, all
of the Recipient’s Restricted Stock still subject to unexpired restrictions,
conditions or terms shall be forfeited absolutely by the Recipient to the
Corporation without payment or delivery of any consideration or other thing of
value by the Corporation or its affiliates, and thereupon and thereafter neither
the Recipient nor his or her heirs, personal or legal representatives,
successors, assigns, beneficiaries, or any claimants under the Recipient’s Last
Will or laws of descent and distribution, shall have any rights or claims to or
interests in the forfeited Restricted Stock or any certificates representing
shares thereof, or claims against the Corporation or its affiliates with respect
thereto. Except in the case of disability, employment ceases with the
Corporation, or its Subsidiary, on the day the Recipient’s employment is
terminated with or without cause, or on their date of death. In the event of
disability, the Recipient’s employment is considered terminated on the date for
which the Recipient receives the final payment of the Corporation’s, or
Subsidiary’s, short-term disability.         6. Non-Transferability of
Restricted Stock. The Restricted Stock and this Restricted Stock Agreement shall
not be transferable.         7. Change in Control. If any of the change in
control events described in Section 11 of the Plan occur, all shares of
Restricted Stock shall fully vest and all restrictions on the shares of
Restricted Stock shall lapse as follows: In the case of an event specified in
clause (a) of the second sentence of the third paragraph of Section 11, the
lapse of all restrictions on the shares of Restricted Stock shall occur
immediately prior to the consummation of the described transaction and, in the
case of an event specified in clause (b) or (c) of said sentence, the full
vesting and lapse of restrictions shall occur upon occurrence of the described
event.         8. Notices. Any notice required or permitted under this
Restricted Stock Agreement shall be deemed given when delivered personally, or
when deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Recipient either at his or her address herein above set
forth or such other address as he or she may designate in writing to the
Corporation.         9. Failure to Enforce Not a Waiver. The failure of the
Corporation to enforce at any time any provision of this Restricted Stock
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.         10. Governing Law. This Restricted Stock
Agreement shall be governed by and construed according to the laws of the State
of Pennsylvania.         11. Incorporation of Plan. The Plan is hereby
incorporated by reference and made a part hereof, and the Restricted Stock and
this Restricted Stock Agreement are subject to all terms and conditions of the
Plan.         12. Amendments. This Option Agreement may be amended or modified
at any time by an instrument in writing signed by the parties hereto, provided
that no such amendment or modification shall be made which would cause the
Restricted Stock to fail to continue to qualify as "incentive restricted stock."

 

IN WITNESS WHEREOF, the parties have executed this Option Agreement on the day
and year first above written.

 

  By           Charles H. Updegraff, Jr., Chairman, President & CEO       The
undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Restricted Stock Agreement and to all the terms and provisions of the
Citizens & Northern Corporation 1995 Stock Incentive Plan herein incorporated by
reference.           Recipient – «name»

 



 

